              Case 2:20-cv-01152-RSL Document 13 Filed 12/23/20 Page 1 of 9




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10
            Reyes LUNA,                                       CASE NO. 2:20-CV-1152-RSL
11
                                                              STIPULATED
12                                 Plaintiff,                 PROTECTIVE ORDER

13                  v.

14          UNITED STATES,

15                                 Defendant.

16
     1.     PURPOSES AND LIMITATIONS
17
            Discovery in this action is likely to involve production of confidential, proprietary, or
18
     private information for which special protection may be warranted. Accordingly, the parties hereby
19
     stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
20
     acknowledge that this Order is consistent with LCR 26(c). It does not confer blanket protection on
21
     all disclosures or responses to discovery, the protection it affords from public disclosure and use
22
     extends only to the limited information or items that are entitled to confidential treatment under
23
     the applicable legal principles, and it does not presumptively entitle parties to file confidential
24
     information under seal.
25

26
              Case 2:20-cv-01152-RSL Document 13 Filed 12/23/20 Page 2 of 9




 1 2.       “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3 produced or otherwise exchanged:

 4                a. Personal identifying information and other non-public personal information (e.g.,

 5                   address or telephone number and health, financial, or employment records) of the

 6                   producing party or the producing party’s family members or employees;

 7                b. Documents contained in Reyes Luna’s Immigration File, as well as other U.S.

 8                   Department of Homeland Security documents and/or other records or documents

 9                   that reference Mr. Luna’s immigration status;

10                c. Federal, state, or local law enforcement records relating to Reyes Luna;

11                d. Records, communications, or information belonging to the United States

12                   Department of Homeland Security that have not been made available to the general

13                   public; or

14                e. Any information that is protected or restricted from disclosure by state or federal

15                   statute or regulation, but which the Court may order produced, such as information

16                   protected by the Privacy Act, 5 U.S.C. § 552a.

17 3.       SCOPE

18          The protections conferred by this Order cover not only confidential material (as defined

19 above), but also (1) any information copied or extracted from confidential material; (2) all copies,

20 excerpts, summaries, or compilations of confidential material; and (3) any testimony,

21 conversations, or presentations by parties or their counsel that might reveal confidential material.

22          However, the protections conferred by this Order do not cover information that is in the

23 public domain or becomes part of the public domain through trial or otherwise.

24 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

25          4.1      Basic Principles. A receiving party may use confidential material that is disclosed

26 or produced by another party or by a non-party in connection with this case only for prosecuting,
              Case 2:20-cv-01152-RSL Document 13 Filed 12/23/20 Page 3 of 9




 1 defending, or attempting to settle this litigation. It shall not be disseminated outside the confines

 2 of this case, nor shall it be included in any pleading, record, or document that is not filed under

 3 seal with the Court or redacted in accordance with applicable law. Confidential material may be

 4 disclosed only to the categories of persons and under the conditions described in this Order.

 5 Confidential material must be stored and maintained by a receiving party at a location and in a

 6 secure manner that ensures that access is limited to the persons authorized under this Order.

 7          4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 8 by the court or permitted in writing by the designating party, a receiving party may disclose any

 9 confidential material only to:

10                 (a)     the receiving party’s counsel of record in this action, as well as employees

11 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

12                 (b)     the officers, directors, and employees (including in house counsel) of the

13 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

14 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

15 designated;

16                 (c)     experts and consultants to whom disclosure is reasonably necessary for this

17 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

18                 (d)     the court, court personnel, and court reporters and their staff;

19                 (e)     copy or imaging services retained by counsel to assist in the duplication of

20 confidential material, provided that counsel for the party retaining the copy or imaging service

21 instructs the service not to disclose any confidential material to third parties and to immediately

22 return all originals and copies of any confidential material;

23                 (f)     during their depositions or during the process of deposition preparation,

24 witnesses in the action to whom disclosure is reasonably necessary and who have signed the

25 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the

26 designating party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
               Case 2:20-cv-01152-RSL Document 13 Filed 12/23/20 Page 4 of 9




 1 depositions that reveal confidential material must be separately bound by the court reporter and

 2 may not be disclosed to anyone except as permitted under this Order;

 3                  (g)     the author or recipient of a document containing the information or a

 4 custodian or other person who otherwise possessed or knew the information;

 5          4.3     Filing Confidential Material. Before filing confidential material or discussing or

 6 referencing such material in court filings, the filing party shall confer with the designating party,

 7 in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

 8 remove the confidential designation, whether the document can be redacted, or whether a motion

 9 to seal or stipulation and proposed order is warranted. Where practical, a party shall attempt to

10 confer with the opposing party at least seven days prior to the intended filing date. During the meet

11 and confer process, the designating party must identify the basis for sealing the specific

12 confidential information at issue, and the filing party shall include this basis in its motion to seal,

13 along with any objection to sealing the information at issue. Local Civil Rule 5(g) sets forth the

14 procedures that must be followed and the standards that will be applied when a party seeks

15 permission from the court to file material under seal. A party who seeks to maintain the

16 confidentiality of its information must satisfy the requirements of Local Civil Rule 5(g)(3)(B),

17 even if it is not the party filing the motion to seal. Failure to satisfy this requirement will result in

18 the motion to seal being denied, in accordance with the strong presumption of public access to the

19 Court’s files.

20 5.       DESIGNATING PROTECTED MATERIAL

21          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

22 or non-party that designates information or items for protection under this Order must take care to

23 limit any such designation to specific material that qualifies under the appropriate standards. The

24 designating party must designate for protection only those parts of material, documents, items, or

25 oral or written communications that qualify, so that other portions of the material, documents,

26
               Case 2:20-cv-01152-RSL Document 13 Filed 12/23/20 Page 5 of 9




 1 items, or communications for which protection is not warranted are not swept unjustifiably within

 2 the ambit of this Order.

 3          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 4 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 5 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

 6 and burdens on other parties) expose the designating party to sanctions.

 7          If it comes to a designating party’s attention that information or items that it designated for

 8 protection do not qualify for protection, the designating party must promptly notify all other parties

 9 that it is withdrawing the mistaken designation.

10          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

11 (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

12 disclosure or discovery material that qualifies for protection under this Order must be clearly so

13 designated before or when the material is disclosed or produced.

14                  (a)     Information in documentary form: (e.g., paper or electronic documents and

15 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

16 the designating party must affix the word “CONFIDENTIAL” to each page that contains

17 confidential material. If only a portion or portions of the material on a page qualifies for protection,

18 the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

19 markings in the margins).

20                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

21 and any participating non-parties must identify on the record, during the deposition or other pretrial

22 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

23 after reviewing the transcript. Any party or non-party may, within thirty days after receiving the

24 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

25 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

26 at trial, the issue should be addressed during the pre-trial conference.
              Case 2:20-cv-01152-RSL Document 13 Filed 12/23/20 Page 6 of 9




 1                  (c)     Other tangible items: the producing party must affix in a prominent place

 2 on the exterior of the container or containers in which the information or item is stored the word

 3 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

 4 the producing party, to the extent practicable, shall identify the protected portion(s).

 5          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 6 designate qualified information or items does not, standing alone, waive the designating party’s

 7 right to secure protection under this Order for such material. Upon timely correction of a

 8 designation, the receiving party must make reasonable efforts to ensure that the material is treated

 9 in accordance with the provisions of this Order.

10 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

11          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

12 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

13 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

14 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

15 challenge a confidentiality designation by electing not to mount a challenge promptly after the

16 original designation is disclosed.

17          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

18 regarding confidential designations without court involvement. Any motion regarding confidential

19 designations or for a protective order must include a certification, in the motion or in a declaration

20 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

21 affected parties in an effort to resolve the dispute without court action. The certification must list

22 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

23 to-face meeting or a telephone conference.

24          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

25 intervention, the designating party may file and serve a motion to retain confidentiality under Local

26 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
              Case 2:20-cv-01152-RSL Document 13 Filed 12/23/20 Page 7 of 9




 1 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 2 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 3 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

 4 the material in question as confidential until the court rules on the challenge.

 5 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 6 LITIGATION

 7          If a party is served with a subpoena or a court order issued in other litigation that compels

 8 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

 9 must:

10                 (a)     promptly notify the designating party in writing and include a copy of the

11 subpoena or court order;

12                 (b)     promptly notify in writing the party who caused the subpoena or order to

13 issue in the other litigation that some or all of the material covered by the subpoena or order is

14 subject to this Order. Such notification shall include a copy of this Order; and

15                 (c)     cooperate with respect to all reasonable procedures sought to be pursued by

16 the designating party whose confidential material may be affected.

17 8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

18          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

19 material to any person or in any circumstance not authorized under this Order, the receiving party

20 must immediately (a) notify in writing the designating party of the unauthorized disclosures, (b)

21 use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

22 person or persons to whom unauthorized disclosures were made of all the terms of this Order, and

23 (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

24 Bound” that is attached hereto as Exhibit A.

25 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

26 MATERIAL
              Case 2:20-cv-01152-RSL Document 13 Filed 12/23/20 Page 8 of 9




 1          When a producing party gives notice to receiving parties that certain inadvertently

 2 produced material is subject to a claim of privilege or other protection, the obligations of the

 3 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 4 is not intended to modify whatever procedure may be established in an e-discovery order or

 5 agreement that provides for production without prior privilege review. The parties agree to the

 6 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

 7 10.      NON TERMINATION AND RETURN OF DOCUMENTS

 8          Within 60 days after the termination of this action, including all appeals, each receiving

 9 party must return all confidential material to the producing party, including all copies, extracts and

10 summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

11          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

12 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

13 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

14 product, even if such materials contain confidential material.

15          The confidentiality obligations imposed by this Order shall remain in effect until a court

16 orders otherwise.

17          PURSUANT TO STIPULATION, IT IS SO ORDERED

18          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

19 documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

20 state proceeding, constitute a waiver by the producing party of any privilege applicable to those

21 documents, including the attorney-client privilege, attorney work-product protection, or any other

22 privilege or protection recognized by law.

23
            Dated this 23rd day of December, 2020.
24

25
                                                   Robert S. Lasnik
26                                                 United States District Judge
                 Case 2:20-cv-01152-RSL Document 13 Filed 12/23/20 Page 9 of 9




 1                                             EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,    ____________________________________          [print   or   type   full   name],   of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of ________________ [insert formal name of the case and the number and initials

 8 assigned to it by the court]. I agree to comply with and to be bound by all the terms of this

 9 Stipulated Protective Order and I understand and acknowledge that failure to so comply could

10 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

11 not disclose in any manner any information or item that is subject to this Stipulated Protective

12 Order to any person or entity except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the

14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26
